Citation Nr: 0517301	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-07 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to September 
1946, and October 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran subsequently moved and jurisdiction 
has been transferred to the RO in Jackson, Mississippi.

The Board in March 2004 remanded this case for additional 
development including a VA examination.  The case has now 
been returned to the Board for adjudication.


FINDING OF FACT

A chronic low back, left knee, or right ankle disorder was 
not identified during the veteran's military service or until 
many years thereafter and there is no competent evidence 
linking a current low back, left knee, or right ankle 
disorder to his active military service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).

2.  A left knee disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).

3.  A right ankle disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claims by correspondence dated in August 
2001.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the August 2001 letter, what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  

He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The RO 
requested that the veteran clarify the nature of the benefits 
sought.  

The letter advised him what information and evidence would be 
obtained by VA, namely, medical records, employment records, 
and records from other Federal agencies.

The statement of the case also dated in August 2001 notified 
the veteran of the information and evidence needed to 
substantiate the claims and addressed the VCAA "fourth 
element."  

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
all his claims.  When considering the notification letter and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims. 

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This was not 
accomplished with respect to the claims decided herein as the 
initial decision occurred prior to the passage of the VCAA.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement in the case was 
harmless error.  After the veteran was provided notice in 
accordance with the VCAA, the issues on appeal were re-
adjudicated.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error.  See VAOPGCPREC 7-2004 (July 
16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The veteran was afforded a personal hearing at the RO in 
September 2002 to present testimony in support of his claims.  
In addition he was afforded a VA medical examination in May 
2004 and a medical opinion was provided.  The Board finds 
that further development is not needed in this case with 
respect to the issues on appeal because there is sufficient 
evidence to decide the claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

 Criteria.  Basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Background.  The veteran served on active duty from July 1945 
to September 1946, and October 1950 to October 1953. 

Between his first and second period of service the veteran 
filed a claim for service connection for a low back disorder.  
This was denied by rating action in January 1947 as it was 
determined that it had not been shown by the evidence of 
record.

The Board notes no evidence of complaints or treatment for 
any chronic low back, ankle, or knee disorders during 
service.  There was a complaint of back pain in September 
1946, a sprained ankle in October 1953, and rheumatism in 
June 1953.  These were treated and the veteran was returned 
to duty with no further treatment noted.

Various service physical examinations were conducted during 
service and considered normal.  These were silent regarding 
any chronic low back, ankle, or knee disorder.  These include 
physical examinations in October 1950 (reenlistment), October 
1951, December 1952 (OCS), and October 1953 (discharge 
examination).

The veteran filed a claim for service connection for a right 
ankle disorder in July 1999 and a left knee disorder in March 
2000.  In addition he filed a claim to reopen a claim for a 
low back disorder in October 1999.

By rating action in July 2000, the RO found that new and 
material evidence to reopen the claim for service connection 
for a low back injury was not submitted.  In addition service 
connection for a left knee and a right ankle disorder was 
denied.  That decision determined that there were no records 
of treatment for chronic disabilities in service.

VA outpatient treatment records reflect that when the veteran 
was seen in August 2000, it was reported that his medical 
history included low back pain.  The veteran reported that 
his back problems began when he was in the military and his 
duties as a phone man for a long period of time required him 
to climb up and down poles.  The physician's assessment 
included chronic low back pain and right knee pain.  The 
examiner stated that the veteran had degenerative joint and 
disc disease with some radicular symptoms which were "more 
likely than not exasperated by his years of telephone work." 

In a personal hearing at the RO in September 2002, the 
veteran testified that he was a telephone communications wire 
chief in service.  He was required to climb telephone poles 
and work while hanging from a safety harness.  He also was 
required to carry and pull up heavy equipment.  He alleged 
that his current back and knee disorders were caused by the 
strenuous activities of this job.  In addition, he alleged 
that he twisted his right ankle when he jumped off the back 
of a truck in service.  However, he never went on sick call 
for his back, knee or ankle in service.  In the 1970s he was 
treated in California for his low back. The doctors wanted to 
do a fusion at that time.  He saw a chiropractor afterwards. 
This was the first time he received treatment for his back 
post service.

The veteran noted that he has never received any treatment 
for his ankle.  Several years ago x-rays found bone chips in 
the ankles, but he was not treated.  He could not remember 
the date the bone chips in his ankle were discovered.  He 
also never was treated for his knee disorder.  Since he went 
to the Soldier's Home in Gulfport, Mississippi, his knee had 
swollen up and was real sore.  He has been receiving 
treatment 3 times a week over the last 11/2 years.  

In a supplemental statement of the case (SSOC) in July 2003, 
the RO determined that new and material evidence adequate to 
reopen the veteran's low back disorder claim had been 
submitted.  However, after reopening the claim, the RO denied 
service connection for a low back disorder.

The Board in March 2004 remanded the claims for additional 
development including a VA examination and medical opinions.

In a May 2004 VA examination, the examiner noted that he 
reviewed the claims file as well as the Board's remand prior 
to the examination.  The veteran reported that he last worked 
in 1985 or 1986.  He described a long history of chronic pain 
and numbness of the lower back into the right leg when he 
stood for more than five minutes.  He has difficulty twisting 
or turning, as well as difficulty cleaning himself at the 
toilet or drying after a shower.  He gave up recreational 
activities years ago.  

Regarding the left knee disorder, he has no recollection of 
any injuries but believed the disorder was secondary to 
cumulative trauma from his days of climbing telephone poles.  
He described longstanding left knee pain and recurrent 
swelling and stiffness of the knee.  He had used a cane since 
the mid 1980s, but did not use a knee brace.  

Regarding the right ankle disorder, he reported a twisting 
ankle injury in Korea when he jumped from a truck.  He did 
not seek medical attention at that time and went about his 
duties.  He had had intermittent episodes of the ankle giving 
way over the years.  He was treated sometime in the past and 
told he had bone chips in the ankle.  He had one to two 
flare-ups of knee pain per year lasting one to two weeks.  
These had not been incapacitating flare-ups of ankle pain.

The examiner in reviewing the claims file noted:

A mention of back pain in service in September 1946, but 
nothing else regarding a low back, left knee, or right 
ankle problem in service.  

In October 1951 he was examined and found to be 
physically qualified for full duty.  There was no 
mention of any low back, left knee, or right ankle 
problems.  

In December 1952 he was examined and found physically 
qualified for OCS.

In April 1953 he was examined and found physically 
qualified for a transfer.  No defects were noted.  
Rheumatism was mentioned in a June 2003 notation.

Post service medical records included:

A January 1979 examination noting low back pain with 
sciatica.  This was noted to have an onset of about 4 or 
5 years following a heavy fall at work.  He had 
intermittent low back problems afterwards.  (He reported 
to the VA examiner that that fall had been a "fake 
fall." He faked it and complained of injury to the back 
to leave that job.)

In a February 1993 VA pension examination he described 
low back pain since 1970 when he had sprained his low 
back while "plant digging."  He was treated by a 
chiropractor.  He had intermittent low back pain with no 
history of numbness, tingling, or weakness in the lower 
extremities.

X-rays taken in February 1993 described minor spurring 
in the dorsal spine. Lumbar spine described minimal 
degenerative disease.  An ankle x-ray revealed an old 
un-united chip fracture of the tibia styloid.  

X-rays of the left knee from May 1995 revealed 
osteoarthritis, while the right ankle revealed no 
evidence of a fracture or a dislocation.  Degenerative 
changes with possible synovial chondromatosis was noted.  

In a June 1995 examination he reported low back pain 
since 1970 while clam digging.  He reported multiple 
injuries to the right ankle in 1951, although the 
records were silent regarding a right ankle fracture.  
Lumbar spine x-rays revealed degenerative changes 
especially at L5-S1.  The knees described degenerative 
changes greater on the left than the right, as well as 
mild degenerative changes of the right ankle.  

X-rays taken in May 1999 described joint disease of the 
left knee and right ankle.

A primary care provider in August 2000 described low 
back pain climbing up and down poles.  There were 
degenerative changes of the left knee.  In the 
examiner's assessment he noted chronic low back pain and 
left knee pain "more likely than not exasperated by his 
years of telephone work."  There was no mention that 
this examiner reviewed the medical records.  

Lumbar spine x-rays in December 2000 revealed 
degenerative changes.  

On examination the examiner noted the veteran moved about the 
room slowly and stiffly with a cane.  He was able to stand 
erect and no spasms were noted.  He did have tenderness to 
palpations in the mid lower lumbar region and increased pain 
on all range of motion testing.  The left knee revealed pain 
on motion with enlargement of the knee and tenderness to 
palpations of the medial and lateral joint line.   Lachman 
test was negative.  There was slight to mild lateral laxity 
to varus stress of the knee.  

Examination of the right ankle revealed lateral enlargement.  
There was no pain on motion.  X-rays revealed degenerative 
disc disease (DDD) and associated facet joint disease with 
small anterior and posterior osteophytes.  X-rays of the knee 
revealed degenerative joint disease (DJD).  X-rays of the 
right ankle revealed osteochondromatosis in the posterior 
aspect of the ankle.  The impression was lumbar spondylosis 
and DDD, DJD of the knee, and DJD of the right ankle with 
synovial osteochondromatosis.

The examiner opined that:

Based upon the evidence of record in the claims folder, 
I think that his claim is somewhat speculative in nature 
and does not rise to the threshold of reasonable medical 
certainty or as likely as not.  I think that it is less 
than likely that the present conditions of lumbar 
spondylosis with degenerative disc diseases, 
degenerative arthritis of the left knee, and synovial 
osteochondromatosis of the right ankle in this 76 year 
old gentleman are the direct and proximate result of any 
service-related event or process.

Analysis.  The evidence of record does not establish that the 
veteran's low back, knee, or ankle disorders are 
etiologically related to his military service.  The service 
medical records are entirely silent as to any complaints, 
injuries, or treatment of a chronic low back, left knee or 
right ankle disorder in service.  As noted the records reveal 
one complaint of back pain in service in September 1946, and 
a sprained ankle in April 1953.  Post-service medical 
evidence is devoid of complaints, findings or treatment of 
low back, knee, or ankle problems of any sort until many 
years after the veteran's separation from military service.  
In a January 1979 examination, the veteran reported that his 
back disorder had an onset of about 4 or 5 years following a 
heavy fall at work.  In a February 1993 VA pension 
examination he reported low back pain since 1970 when he 
sprained his low back while "plant digging."  He later 
recalled it was while "clam digging." 

The only medical opinion linking the veteran's low back 
disorder to service is in an August 2000 initial clinical 
history.  The clinician noted that the veteran stated that 
"this all started when he was in phone school while in the 
military......climbing up and down poles which has caused him a 
lot of low back pain ....."  The VA clinician offered an 
opinion based solely on a history provided by the veteran 
that the low back disorder was more likely than not 
exasperated by his years as a telephone man.

In the opinion of the Board, the low back, left knee, and 
right ankle disabilities currently identified are too remote 
in time to support a finding of in-service onset, 
particularly given the fact that the veteran was examined on 
several occasions during service and no chronic low back, 
left knee, or right ankle disability was identified.  
Additionally, the multi-year gap between military discharge 
in 1953 and the earliest post-service evidence of any current 
low back, left knee, or right ankle disability weighs against 
the veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds that the 
conclusions from the May 2004 VA examination are more 
probative and persuasive than the opinion offered in the 
August 2000 VA outpatient treatment records.  The VA 
examiner's opinion is based on extensive evaluation and a 
complete review of the claims folder, including the VA 
medical records discussed above. Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for a low back disorder, a left knee disorder, and 
a right ankle disorder.  38 U.S.C.A. § 5107(b).

In sum, the Board places great probative value on the 
examinations during service and the VA examination in May 
2004, the lack of post-service treatment for a low back, left 
knee, or a right ankle disorder condition until at the 
earliest the 1970's, and the absence of persuasive medical 
evidence establishing a nexus between military service and 
the veteran's current complaints.  As such, the claims for 
service connection for low back, left knee, and right ankle 
disabilities must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right ankle disorder is denied.  



                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


